--------------------------------------------------------------------------------

Exhibit 10.2

Full-Service Sales Contract

(English Translation)

 

 

 

 

Party A:

Shandong Iron and Steel Group, Rizhao Subsidiary

Contract Number

RG09-YRL-NH-1198

 

 

 

 

 

 

 

 

Party B:

Henan Gengsheng Refractories Co., Ltd.

Signing Place

Rizhao City

 

 

 

 

 

 

 

 

 

 

Signing Date

November 21 2009

 

 

 

 

1. Name of the products, specifications, unit price, quantities and period:

 

 

 

 

Project name

Unit Price

Period

Note

 

 

 

 

60 tons capacity ladle for non-refined steel, full service

RMB 9.3/ton

12 months

paid per tons produced

 

 

 

 

 

 

 

 

60 tons capacity ladle mixture for refined steel, full service

RMB19.0/ton

12 months

paid per tons produced

 

 

 

 

 

 

 

 

60 tons capacity, full-magnesia-carbon ladle for refined steel, full service

RMB24.6/ton

12 months

paid per tons produced

 

 

 

 

2. Full service Scope, varieties, physical and chemical indices, inspection
standards, service condition, indemnifying measure and assessment method shall
be complied according to the technical instructions agreed between Party A and
Party B.

3. Inspection standards, instructions, and deadline to bring objection: based on
Party A’s inspection result. If any objection, Party B shall submit a written
statement, within 3 days upon the inspection result, and send samples which are
witnessed by both parties, to authority to get final re-inspection result.

4. Delivery locations and methods: delivery to the construction sites Party A
requests.

5. Mode of shipping and cost: shipping by automobile transportation and Party B
shall be responsible for the cost.

6. Packaging standard, supply and recycling: As agreement, if there is no
agreement, in accordance with the general manner in packing the products. If
there is no general manner, apply manner that is care enough to preserve and
protect goods. Party B will bear the cost. Voluntary recall of the packaging.

7. Construction safety. The contract is an assuming contract, hence Party B
shall ensure the appropriate qualification certificate and meet the eligibility
for employment law, and be responsible for any Personnel casualty resulting from
the construction process , which has no concern with Party A.

--------------------------------------------------------------------------------

8. Subcontract. Without the written consent of Party A, Party B shall not
subcontract the projects, in any form.

9. Settlement method and term: Party B shall submit invoice at the values
including all material cost, transportation fee and 17% value added tax to Party
A, under the content of refractory. Statistics will be held in the beginning of
the next month, based on the assessment methods in Technical instructions and
the result will be written in the certificates issued by Party A. The first
monthly payment will be settled in the third month, and the rest will be done in
the same manner. Payment can be in the form of Bills of exchange, promissory
notes, checks, wire transfers, cash.

10. Default: 1) Product quality does not meet the requirements, Party A can
choose to terminate the contract, or handle according to the agreed manner. Any
losses incurred are beard by Party B; 2) Delivery not on schedule, Party A can
choose to continuously execute or terminate the contract. The Party B holds
responsible for violations, with penalty of 1% of the total contract value per
day, cumulatively no more than 20% of the contract value.; 3) Party A should
specifically tell the importance of the products purchased, hence Party B could
anticipate the losses it will incur if delivering not on schedule or products
cannot meet quality requirement, including Party A’s prospect interest; 4) If
any cheating in Party B’s supply process, the two parties will execute the
supplements agreement.

11. Disputes settlement: Any disagreements shall be submitted to Rizhao
Arbitration Commission for arbitration. Both parties are constrained by
arbitration result.

12. Other terms:

1) The following attachment sand supplements are considered as parts of the
Contract with the same legal validity including but not limited to: (a)
Technical instructions; (b) Inspection report; (c) Operational report; (d)
Supplements; and (e) Others;

2) In addition to the parties otherwise agreed, each payment by Party A is
independent from any debtor-creditor relationship between the Party A and Party
B.

3) The Default term is independent from discharge or termination of the contract

4) The contract has two originals, with each party holds one, become effective
after both parties sign and affix seals. The contract is valid from December 1,
2009 to November 10, 2010.

 

 

 

 

 

Party A

 

Party B

 

 

 

 

Company

Shandong Iron and Steel Group, Rizhao Subsidiary

Company

Henan Gengsheng Refractory Co., Ltd.

 

 

 

 

 

 

 

 

Address

No. 600, Yanhai Rd, Rizhao City, Shandong Province

Address

No. 88, Gengsheng Avenue, Da Yugou Town, Gongyi City

 

 

 

 

 

 

 

 

Legal Representative

Xue Jian

Legal Representative

Shunqing Zhang

 

 

 

 

 

--------------------------------------------------------------------------------

 